                Case:20-01947-jwb               Doc #:422 Filed: 12/14/2020                   Page 1 of 7




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                                                  Chapter 11
Barfly Ventures, LLC, et al.1                                                           CASE NO: 20-01947
                                                                                        HON. James W. Boyd
Debtor. _______________________/                                                        Jointly Administered
       SUMMARY OF SIXTH MONTHLY FEE STATEMENT OF ROCK CREEK ADVISORS, LLC FOR
      PAYMENT OF COMPENSATION FOR SERVICES RENDERED AND FOR REIMBURSEMENT OF
    EXPENSES AS FINANCIAL ADVISOR FOR DEBTOR FOR THE PERIOD FROM NOVEMBER 1, 2020
                              THROUGH NOVEMBER 30, 2020


Name of Applicant:                                                  Rock Creek Advisors, LLC

Authorized to Provide Professional Services to:                     The above captioned Debtor

Date of Order Approving Retention:                                  July 22, 2020

Effective Date of Retention:                                        June 3, 2020

Period for which compensation and                                   November 1, 2020 through
reimbursement are sought:                                           November 30, 2020

Total Amount of Compensation sought as                              $ 45,117.50
actual, reasonable and necessary:                                   80%:    $ 36,094.00
                                                                    20%:    $ 9,023.50

Amount of Reimbursement sought:                                     $0.00

This is a(n): X Monthly ___Interim ___Final Application

Rock Creek Advisors, LLC

/s/ Brian Ayers


1
  - The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129), 50 Amp
Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC
(d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCatConcessions, LLC (2597),
HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242),
HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCatLouisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of
the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
                  Case:20-01947-jwb          Doc #:422 Filed: 12/14/2020     Page 2 of 7

Rock Creek Advisors LLC
555 Fifth Avenue, 14th Floor
New York, NY 10017 US
jgansman@rockcreekFA.com
rockcreekfa.com




INVOICE
BILL TO                               SHIP TO                              INVOICE #   1275
Barfly Ventures, LLC                  Barfly Ventures, LLC                     DATE    12/09/2020
35 Oakes St SW Ste 400                35 Oakes St SW Ste 400               DUE DATE    12/09/2020
Grand Rapids, MI 49503                Grand Rapids, MI 49503                  TERMS    Due on receipt
United States                         United States




 SERVICE            DESCRIPTION                                             QTY        RATE        AMOUNT

 Financial          Paul Neitzel                                           57.80    525.00       30,345.00
 Advisory
 Services
 Financial          Chris Peirce                                           20.70    375.00         7,762.50
 Advisory
 Services
 Financial          Brian Ayers                                             5.20    475.00         2,470.00
 Advisory
 Services
 Financial          Lindsey Neitzel                                        11.80    300.00         3,540.00
 Advisory
 Services
 Financial          Tim Peach                                               0.90    600.00          540.00
 Advisory
 Services
 Financial          Jim Gansman                                             0.80    575.00          460.00
 Advisory
 Services


                                                         BALANCE DUE
                                                                                           $45,117.50
                 Case:20-01947-jwb        Doc #:422 Filed: 12/14/2020    Page 3 of 7
Barfly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-01947-jwb



           Project Category Summary
                                                                        Hours       Amount
           Bankruptcy Reporting                                          28.9   $   13,842.50
           Business Operations                                           53.6   $   26,232.50
           Creditors/Creditor Committee Communication                     1.7   $      912.50
           Fee Application                                               12.8   $    4,015.00
           Sale Process                                                   0.2   $      115.00
            Total                                                        97.2   $   45,117.50
            Case:20-01947-jwb        Doc #:422 Filed: 12/14/2020   Page 4 of 7
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb

Project Category by Person
                                                          Hours        Rate       Amount

Bankruptcy Reporting
Brian Ayers                                                 3.8    $   475.00 $      1,805.00
Paul Neitzel                                               17.5    $   525.00 $      9,187.50
Chris Peirce                                                7.6    $   375.00 $      2,850.00
Sub-Total                                                  28.9    $   478.98 $     13,842.50

Business Operations
Brian Ayers                                                 0.4    $   475.00 $        190.00
Jim Gansman                                                 0.2    $   575.00 $        115.00
Tim Peach                                                   0.9    $   600.00 $        540.00
Paul Neitzel                                               39.0    $   525.00 $     20,475.00
Chris Peirce                                               13.1    $   375.00 $      4,912.50
Sub-Total                                                  53.6    $   489.41 $     26,232.50


Creditors/Creditor Committee Communication
Brian Ayers                                                0.0     $   475.00 $          -
Jim Gansman                                                0.4     $   575.00 $       230.00
Paul Neitzel                                               1.3     $   525.00 $       682.50
Chris Peirce                                               0.0     $   375.00 $          -
Sub-Total                                                  1.7     $   536.76 $       912.50

Fee Application
Brian Ayers                                                 1.0    $   475.00 $        475.00
Lindsey Neitzel                                            11.8    $   300.00 $      3,540.00
Chris Peirce                                                0.0    $   375.00 $           -
Sub-Total                                                  12.8    $   313.67 $      4,015.00

Sale Process
Brian Ayers                                                0.0     $   475.00 $          -
Jim Gansman                                                0.2     $   575.00 $       115.00
Chris Peirce                                               0.0     $   375.00 $          -
Sub-Total                                                  0.2     $   575.00 $       115.00

Total                                                      97.2               $     45,117.50




                                               2 of 5
                                                         Case:20-01947-jwb               Doc #:422 Filed: 12/14/2020                                           Page 5 of 7
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category                Description                                                                                    Hours        Billable Rate       Billable Amount
11/2/2020       Paul Neitzel      Business Operations             Discussion of rent due East Lansing landlord                                                         0.6 $         525.00   $           315.00
11/2/2020       Paul Neitzel      Business Operations             Call with chris, buyer and company to review cash transactions                                       0.5 $         525.00   $           262.50
11/2/2020       Chris Peirce      Business Operations             Update bank activity                                                                                 0.8 $         375.00   $           300.00
11/2/2020       Chris Peirce      Business Operations             Call with Denise Willison, Matt Killebrew, Kyle Okita, and Paul Neitzel to discuss payments and bank0.5
                                                                                                                                                                       activity
                                                                                                                                                                             $       375.00   $           187.50
11/2/2020       Paul Neitzel      Business Operations             Review rent payment s for landlords to ensure landlords are current                                  0.3 $         525.00   $           157.50
11/2/2020       Paul Neitzel      Business Operations             Review and summarize September professional payments                                                 0.7 $         525.00   $           367.50
11/3/2020       Paul Neitzel      Business Operations             Call with Chris and Buyers re: payment allocation between newco and oldco                            0.7 $         525.00   $           367.50
11/3/2020       Chris Peirce      Business Operations             Update bank activity with prior day activity                                                         0.5 $         375.00   $           187.50
11/3/2020       Chris Peirce      Business Operations             Call with Matt Killebrew, Denise Willison, and Paul Neitzel regarding newco/oldco bank activity      0.7 $         375.00   $           262.50
11/3/2020       Tim Peach         Business Operations             Call with Mary Chico on transfer of 401(k) plan                                                      0.5 $         600.00   $           300.00
11/3/2020       Paul Neitzel      Business Operations             Review cash transactions vs WDB                                                                      0.9 $         525.00   $           472.50
11/4/2020       Paul Neitzel      Business Operations             Call with B Ayers (Rock Creek) re: WDB                                                               0.2 $         525.00   $           105.00
11/4/2020       Paul Neitzel      Business Operations             Email counsel, CEO & Chairman of Board re: BFV tax plan                                              0.3 $         525.00   $           157.50
11/4/2020       Paul Neitzel      Business Operations             Review payments from BFV account and AP detail                                                       0.5 $         525.00   $           262.50
11/4/2020       Paul Neitzel      Business Operations             Follow-up email with FSB re: PPP forgiveness portal                                                  0.1 $         525.00   $            52.50
11/4/2020       Chris Peirce      Business Operations             Update bank activity file with prior day's banking transactions from oldco                           0.5 $         375.00   $           187.50
11/4/2020       Paul Neitzel      Business Operations             Discussion with BFV AP re: future cash payments and review of payment schedules                      1.2 $         525.00   $           630.00
11/4/2020       Brian Ayers       Business Operations             Review and call with P Neitzel re winddown budget                                                    0.4 $         475.00   $           190.00
11/5/2020       Paul Neitzel      Business Operations             Summarize and submit September professional fees for payment.                                        1.3 $         525.00   $           682.50
11/5/2020       Chris Peirce      Business Operations             Update and review oldco bank activity                                                                0.5 $         375.00   $           187.50
11/5/2020       Paul Neitzel      Business Operations             Download and categorize bank transactions                                                            1.4 $         525.00   $           735.00
11/6/2020       Paul Neitzel      Business Operations             Phone call with Denise (AP) re: oldco payments.                                                      0.3 $         525.00   $           157.50
11/6/2020       Paul Neitzel      Business Operations             Summarize Sept professional fees for payment                                                         0.2 $         525.00   $           105.00
11/6/2020       Paul Neitzel      Business Operations             review weekly payments for oldco and approve                                                         0.5 $         525.00   $           262.50
11/6/2020       Chris Peirce      Business Operations             Update and review bank activity for oldco/newco banking analysis                                     0.5 $         375.00   $           187.50
11/6/2020       Paul Neitzel      Business Operations             Update wind-down budget                                                                              0.9 $         525.00   $           472.50
11/9/2020       Paul Neitzel      Business Operations             Review cash activity with buyer and company                                                          0.3 $         525.00   $           157.50
11/9/2020       Paul Neitzel      Business Operations             Review bank account activity                                                                         0.4 $         525.00   $           210.00
11/9/2020       Paul Neitzel      Business Operations             Closing oldco tcf account not being used                                                             0.3 $         525.00   $           157.50
11/9/2020       Chris Peirce      Business Operations             Update oldco bank activity in bank analysis file                                                     0.5 $         375.00   $           187.50
11/9/2020       Chris Peirce      Business Operations             Call with Matt Killebrew, Denise Willison, and Paul Neitzel to discuss payment issues                0.3 $         375.00   $           112.50
11/9/2020       Paul Neitzel      Business Operations             Call with tax preparers                                                                              0.2 $         525.00   $           105.00
11/10/2020      Paul Neitzel      Business Operations             PACA & Admin claim summary for WNJ                                                                   0.3 $         525.00   $           157.50
11/10/2020      Chris Peirce      Business Operations             Update bank activity for oldco accounts                                                              0.5 $         375.00   $           187.50
11/10/2020      Chris Peirce      Business Operations             Email to Denise Willison to request check disbursements for outstanding check update                 0.1 $         375.00   $            37.50
11/10/2020      Paul Neitzel      Business Operations             Obtaining mailing address for UST                                                                    0.2 $         525.00   $           105.00
11/10/2020      Paul Neitzel      Business Operations             Review bank transactions and discuss payment processing with BFV AP                                  1.3 $         525.00   $           682.50
11/11/2020      Paul Neitzel      Business Operations             Review PACA claims                                                                                   0.3 $         525.00   $           157.50
11/11/2020      Paul Neitzel      Business Operations             email Liz @ WNJ re: PACA claims                                                                      0.1 $         525.00   $            52.50
11/11/2020      Paul Neitzel      Business Operations             Review weekly disbursements, WDB & schedule 2.3b                                                     0.7 $         525.00   $           367.50
11/11/2020      Paul Neitzel      Business Operations             emails and phone calls with BFV AP with questions on disbursements                                   0.4 $         525.00   $           210.00
11/11/2020      Paul Neitzel      Business Operations             Review Motion to Consolidate & Convert with milestones                                               0.7 $         525.00   $           367.50
11/12/2020      Paul Neitzel      Business Operations             Emails with BFV (Shawn & Denise) re: status of bank accounts                                         0.3 $         525.00   $           157.50
11/12/2020      Paul Neitzel      Business Operations             Insurance review and recommendation of cancelations                                                  0.4 $         525.00   $           210.00
11/12/2020      Paul Neitzel      Business Operations             Review payments that PBF think BFV should pay and respond to BFV AP                                  0.6 $         525.00   $           315.00
11/12/2020      Paul Neitzel      Business Operations             Follow-up call with BFV re: weekly payments and shutoff of old location utilities                    0.2 $         525.00   $           105.00
11/12/2020      Paul Neitzel      Business Operations             Review PPP forgiveness instructions and contact FSB                                                  0.7 $         525.00   $           367.50
11/13/2020      Paul Neitzel      Business Operations             Call with Denise (BFV AP) re: Mastodon wire                                                          0.1 $         525.00   $            52.50
11/13/2020      Chris Peirce      Business Operations             Banking/payment call with Denise Willison and Matt Killebrew                                         0.2 $         375.00   $            75.00
11/13/2020      Paul Neitzel      Business Operations             Review Mastodon Final Fee application, payment history and wind-down budget                          0.8 $         525.00   $           420.00
11/13/2020      Paul Neitzel      Business Operations             Emails with Robert Hersch re: payment                                                                0.2 $         525.00   $           105.00
11/13/2020      Chris Peirce      Business Operations             Update oldco bank balances and activity                                                              0.5 $         375.00   $           187.50
11/13/2020      Paul Neitzel      Business Operations             Summarize UCC October professional fees                                                              0.4 $         525.00   $           210.00
11/13/2020      Paul Neitzel      Business Operations             Forecast future BFV AP payments                                                                      0.7 $         525.00   $           367.50
11/15/2020      Lindsey Neitzel   Fee Application                 Fee App                                                                                              5.8 $         300.00   $         1,740.00
11/16/2020      Lindsey Neitzel   Fee Application                 Fee App                                                                                              5.0 $         300.00   $         1,500.00
11/16/2020      Chris Peirce      Business Operations             Update oldco bank activity                                                                           0.5 $         375.00   $           187.50
11/16/2020      Paul Neitzel      Business Operations             Emails with Ned re: final taxes                                                                      0.1 $         525.00   $            52.50
11/16/2020      Paul Neitzel      Bankruptcy Reporting            Emails with Tim Brian Liz and Chris regarding October fee application                                0.2 $         525.00   $           105.00
11/16/2020      Paul Neitzel      Business Operations             Call with Denise Matt and Chris regarding cash payments                                              0.3 $         525.00   $           157.50
11/16/2020      Paul Neitzel      Business Operations             All with WNJ re belt line rent and amendment.                                                        0.2 $         525.00   $           105.00
11/16/2020      Chris Peirce      Business Operations             Call with Matt Killebrew, Denise Willison, and Paul Neitzel to discuss open payments and Louisville property
                                                                                                                                                                       0.3 $ tax bill375.00   $           112.50


                                                                                                                         3 of 5
                                                              Case:20-01947-jwb                       Doc #:422 Filed: 12/14/2020                                           Page 6 of 7
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category                             Description                                                                                    Hours        Billable Rate       Billable Amount
11/16/2020      Chris Peirce      Business Operations                          Email to company clarifying bank transfer/ACH transactions                                           0.1 $         375.00   $            37.50
11/16/2020      Chris Peirce      Business Operations                          Update oldco bank activity with ACH detail                                                           0.2 $         375.00   $            75.00
11/16/2020      Chris Peirce      Bankruptcy Reporting                         Download bank statements and bank reconciliations for October MOR                                    0.5 $         375.00   $           187.50
11/16/2020      Paul Neitzel      Business Operations                          Call with Tim (BFV) re: sales taxes                                                                  0.2 $         525.00   $           105.00
11/16/2020      Paul Neitzel      Bankruptcy Reporting                         Review bank transactions and update wind-down budget                                                 0.7 $         525.00   $           367.50
11/16/2020      Brian Ayers       Fee Application                              Emails with WNJ and Paul re Oct monthly billing                                                      0.3 $         475.00   $           142.50
11/17/2020      Lindsey Neitzel   Fee Application                              Fee App                                                                                              1.0 $         300.00   $           300.00
11/17/2020      Paul Neitzel      Business Operations                          research sales tax forms needed for discountenance of business                                       1.4 $         525.00   $           735.00
11/17/2020      Paul Neitzel      Creditors/Creditor Committee Communication   Review and calculate remaining amount under UCC cap                                                  0.7 $         525.00   $           367.50
11/17/2020      Chris Peirce      Business Operations                          Update oldco bank activity                                                                           0.5 $         375.00   $           187.50
11/17/2020      Paul Neitzel      Bankruptcy Reporting                         Download Sept bank reconciliations for MOR                                                           2.2 $         525.00   $         1,155.00
11/17/2020      Brian Ayers       Fee Application                              Prepare and review Oct monthly fee stmt                                                              0.7 $         475.00   $           332.50
11/18/2020      Chris Peirce      Business Operations                          Discuss sales tax and percentage rent payments with Denise Willison and Paul Neitzel                 0.2 $         375.00   $            75.00
11/18/2020      Paul Neitzel      Business Operations                          Call with Denise (AP) and Chris (RC) re: weekly payments                                             0.2 $         525.00   $           105.00
11/18/2020      Paul Neitzel      Business Operations                          Email with buyer re: liquor licenses                                                                 0.2 $         525.00   $           105.00
11/18/2020      Paul Neitzel      Business Operations                          emails with landlords/debtor re: rent                                                                0.3 $         525.00   $           157.50
11/18/2020      Chris Peirce      Bankruptcy Reporting                         Compile October bank statements and bank reconciliations for MOR                                     2.0 $         375.00   $           750.00
11/18/2020      Jim Gansman       Creditors/Creditor Committee Communication   Review of letter from CC re Chapter 7 Trustee and pursuit of claims against Mark Sellers             0.4 $         575.00   $           230.00
11/18/2020      Paul Neitzel      Bankruptcy Reporting                         Review bank reconciliations for MOR                                                                  1.7 $         525.00   $           892.50
11/19/2020      Chris Peirce      Bankruptcy Reporting                         Redact bank statements and reconciliations for MOR                                                   2.6 $         375.00   $           975.00
11/19/2020      Paul Neitzel      Business Operations                          Review and approve payments for the week                                                             1.2 $         525.00   $           630.00
11/19/2020      Paul Neitzel      Creditors/Creditor Committee Communication   Review UCC letter re: chapter 7 trustee                                                              0.4 $         525.00   $           210.00
11/19/2020      Jim Gansman       Business Operations                          Review of emails re 401k plan transfer                                                               0.2 $         575.00   $           115.00
11/19/2020      Paul Neitzel      Creditors/Creditor Committee Communication   Review proposed APA amendment re: 401k                                                               0.2 $         525.00   $           105.00
11/19/2020      Chris Peirce      Business Operations                          Update oldco bank transaction for reconciliation                                                     0.5 $         375.00   $           187.50
11/19/2020      Tim Peach         Business Operations                          Review of amendment to sale agreement to cover transfer of 401(k) plan                               0.4 $         600.00   $           240.00
11/19/2020      Paul Neitzel      Bankruptcy Reporting                         September MOR disbursement analysis                                                                  4.1 $         525.00   $         2,152.50
11/20/2020      Chris Peirce      Business Operations                          Call with Denise Willison, Matt Killebrew, and Paul Neitzel regarding payments and oldco/newco reconciliation
                                                                                                                                                                                    0.2 $         375.00   $            75.00
11/20/2020      Chris Peirce      Business Operations                          Call with Paul Neitzel to discuss oldco/newco bank activity reconciliation                           0.2 $         375.00   $            75.00
11/20/2020      Chris Peirce      Business Operations                          Update oldco bank activity including outstanding checks and EFT's for reconciliation                 1.0 $         375.00   $           375.00
11/20/2020      Paul Neitzel      Business Operations                          Call with Chris to discuss oldco/newco bank activity reconciliation                                  0.2 $         525.00   $           105.00
11/20/2020      Paul Neitzel      Business Operations                          Call with Matt & Denise from PBF and Chris from RC                                                   0.2 $         525.00   $           105.00
11/20/2020      Paul Neitzel      Bankruptcy Reporting                         September Disbursement Reporting for MOR                                                             2.6 $         525.00   $         1,365.00
11/21/2020      Chris Peirce      Business Operations                          Update bank activity for recon                                                                       0.5 $         375.00   $           187.50
11/21/2020      Paul Neitzel      Bankruptcy Reporting                         MOR Disbursements                                                                                    2.6 $         525.00   $         1,365.00
11/22/2020      Chris Peirce      Bankruptcy Reporting                         Complete compiling and redacting bank statements and reconciliations for Oct MOR                     0.6 $         375.00   $           225.00
11/22/2020      Paul Neitzel      Bankruptcy Reporting                         Work on MOR disbursement file                                                                        0.4 $         525.00   $           210.00
11/22/2020      Paul Neitzel      Business Operations                          Email Ned (CEO) re: tax basis for shareholders                                                       0.1 $         525.00   $            52.50
11/22/2020      Paul Neitzel      Business Operations                          September MOR disbursements                                                                          2.7 $         525.00   $         1,417.50
11/23/2020      Paul Neitzel      Bankruptcy Reporting                         MOR Disbursement Reporting                                                                           1.4 $         525.00   $           735.00
11/23/2020      Paul Neitzel      Business Operations                          documenting cure payments vs budget from check registers                                             1.7 $         525.00   $           892.50
11/23/2020      Paul Neitzel      Business Operations                          September disbursement reconciliations                                                               3.2 $         525.00   $         1,680.00
11/23/2020      Paul Neitzel      Business Operations                          Review Ecolab cure payments compared to APA and rejection motion                                     1.1 $         525.00   $           577.50
11/23/2020      Paul Neitzel      Business Operations                          Review and email buyer re: use of oldco liquor licenses                                              0.2 $         525.00   $           105.00
11/23/2020      Jim Gansman       Sale Process                                 Emails regarding 401k transfer                                                                       0.2 $         575.00   $           115.00
11/24/2020      Paul Neitzel      Business Operations                          Call with BFV AP, email and review of vendor cure amounts                                            0.7 $         525.00   $           367.50
11/24/2020      Paul Neitzel      Business Operations                          Review and approve ADP W2 invoice                                                                    0.2 $         525.00   $           105.00
11/24/2020      Brian Ayers       Bankruptcy Reporting                         Review of Sept monthly financial stmts re supporting balance sheet information                       0.5 $         475.00   $           237.50
11/24/2020      Brian Ayers       Bankruptcy Reporting                         Prepare Sept MOR                                                                                     1.3 $         475.00   $           617.50
11/25/2020      Paul Neitzel      Business Operations                          Call with Chris re payments                                                                          0.2 $         525.00   $           105.00
11/25/2020      Paul Neitzel      Bankruptcy Reporting                         Call with Brian and Chris re: Sept MOR review                                                        0.6 $         525.00   $           315.00
11/25/2020      Chris Peirce      Business Operations                          Call with Paul re payments                                                                           0.2 $         375.00   $            75.00
11/25/2020      Chris Peirce      Bankruptcy Reporting                         Call with Paul Neitzel and Brian Ayers regarding Sept MOR                                            0.6 $         375.00   $           225.00
11/25/2020      Paul Neitzel      Bankruptcy Reporting                         Review Sep MOR with Brian & Chris                                                                    1.0 $         525.00   $           525.00
11/25/2020      Chris Peirce      Bankruptcy Reporting                         Call with Paul Neitzel and Brian Ayers to finalize Sept MOR                                          1.0 $         375.00   $           375.00
11/25/2020      Brian Ayers       Bankruptcy Reporting                         Call with Chris and Paul re MOR                                                                      0.6 $         475.00   $           285.00
11/25/2020      Brian Ayers       Bankruptcy Reporting                         Review Sep MOR with Paul & Chris                                                                     1.0 $         475.00   $           475.00
11/27/2020      Chris Peirce      Bankruptcy Reporting                         Break redacted bank reconciliation and statement file into 3 parts for Oct MOR                       0.3 $         375.00   $           112.50
11/27/2020      Chris Peirce      Business Operations                          Update bank activity for oldco/newco reconciliation                                                  0.5 $         375.00   $           187.50
11/28/2020      Paul Neitzel      Business Operations                          Summarize October professional fees vs budget                                                        0.4 $         525.00   $           210.00
11/30/2020      Chris Peirce      Business Operations                          Update bank activity for 11/27 in oldco/newco reconciliation                                         0.2 $         375.00   $            75.00
11/30/2020      Chris Peirce      Business Operations                          Call with Matt Killebrew, Denise Willison, and Paul Neitzel to discuss oldco/newco reconciliation, 401k,
                                                                                                                                                                                    0.4 and
                                                                                                                                                                                          $ MOR's 375.00   $           150.00


                                                                                                                                      4 of 5
                                                         Case:20-01947-jwb              Doc #:422 Filed: 12/14/2020                                        Page 7 of 7
BarFly Ventures, LLC
Western District of Michigan (Grand Rapids)
Case #: 20-1947-jwb
Date            Professional      Project Category                Description                                                                               Hours          Billable Rate       Billable Amount
11/30/2020      Paul Neitzel      Business Operations             Call with BFV AP (Denise) and buyer CFO re: cash payments and true-up between the companies   0.4    $          525.00   $           210.00
11/30/2020      Chris Peirce      Business Operations             Reconcile oldco bank activity                                                                 1.5    $          375.00   $           562.50
11/30/2020      Paul Neitzel      Business Operations             Follow-up re: BFV Mercantile credit cards, payments and call with BFV AP                      0.5    $          525.00   $           262.50
11/30/2020      Paul Neitzel      Business Operations             Start Form UIA 1772 and email to company                                                      1.3    $          525.00   $           682.50
11/30/2020      Paul Neitzel      Business Operations             Review and reply to Detroit lease items outstanding                                           0.4    $          525.00   $           210.00
11/30/2020      Brian Ayers       Bankruptcy Reporting            Follow-up re Sept MOR                                                                         0.4    $          475.00   $           190.00
11/30/2020      Paul Neitzel      Business Operations             Review rent payment history                                                                   0.6    $          525.00   $           315.00
11/30/2020      Paul Neitzel      Business Operations             Call with WNJ re: return of Chicago legal retainer                                            0.2    $          525.00   $           105.00
11/30/2020      Paul Neitzel      Business Operations             Review cash activity file and bank account information                                        0.4    $          525.00   $           210.00


                                                                                                                                                   Total        97.2                       $        45,117.50




                                                                                                                      5 of 5
